                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION
  KENNETH JAY FLYNN,
                                                    CV 19-58-M-DLC-JCL
                        Plaintiff,

  vs.                                                ORDER

  SALENE KOEPKE, KIRSTEN
  PAPST, KAREN TOWNSEND,
  ROBERT THOMPSON, JOHN
  SMITH, SCOTT ALBERS, HERMAN
  WATSON III, HERMAN WATSON
  IV, MARK FULLERTON, and COLIN
  STEVENS,

                        Defendants.

        Plaintiff Kenneth Flynn, appearing pro se, moves for additional time to

effect service of the summonses and complaint on Defendants. Therefore, IT IS

HEREBY ORDERED that the Fed. R. Civ. P. 4(m) deadline for effecting service

on Defendants is extended to August 23, 2019. But if Flynn does not effect service

by August 23, 2019, this action will be dismissed pursuant to Rule 4(m).

        Flynn also requests an extension of the pretrial conference deadlines. But

based on his representations in his pleadings, it appears he may be close to

completing service of process on Defendants. Therefore, IT IS HEREBY

ORDERED Flynn’s motion to extend the pretrial conference deadlines is

DENIED.

        DATED this 24th day of July, 2019.

                                               ______________________________
                                               Jeremiah C. Lynch
                                               United States Magistrate Judge
                                           1
